UPON MOTION FOR CLARIFICATION AND RENEWED MOTION TO DISMISS APPEAL.
PER CURIAM.
The procedural aspects of this non-final appeal have been tortuous. Without delineating all of the precedent steps, it appears that the merits of appellees’ Motion to Dismiss Appeal should now be addressed.
This is an appeal from an order denying appellant’s Motion for Judgment on the Pleadings. We do not have jurisdiction. Fla.R.App.P. 9.130, and Sgrignuoili v. Barakat, 384 So.2d 657 (Fla. 3d DCA 1980).
We choose not to treat the appeal as a petition for certiorari as we might do under Florida Rules of Appellate Procedure 9.040. We are of the opinion that appellant will have a full and adequate remedy via plenary appeal. Powell v. Wingard, 402 So.2d 532 (Fla. 5th DCA 1981), and Chalfonte Development Corp. v. Beaudoin, 370 So.2d 58 (Fla. 4th DCA 1979).
The Motion for Clarification and Renewed Motion to Dismiss appeal are granted.
Appeal dismissed.
HURLEY, WALDEN and BARKETT, JJ., concur.